IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50962
                           Summary Calendar



JOAN GETZFRID,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-400
                         - - - - - - - - - -
                            June 24, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Joan Getzfrid appeals from the district court’s decision in

favor of the Commissioner which denied disability and

supplemental security income benefits to her.    Getzfrid argues

that the Commissioner’s decision is not supported by substantial

evidence and that the Commissioner failed to apply the proper

legal standards.

     The Commissioner applied the proper legal standards in

denying benefits to Getzfrid.     See 20 C.F.R. § 404.1520 (1995);

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50962
                                  -2-

Leggett v. Chater, 67 F.3d 558, 563 n.2 (5th Cir. 1995).

Further, a review of the record reflects substantial evidence

supporting the Commissioner’s decision.      See Ripley v. Chater, 67

F.3d 552, 555 (5th Cir. 1995).     Getzfrid is not entitled to a

remand because she submitted new evidence because she failed to

establish good cause for her failure to submit the evidence

earlier and the evidence does not relate back to the time period

for which the disability benefits were denied.      See Leggett, 67

F.3d at 567.     Therefore, Getzfrid failed to carry her burden of

proving a disability making her eligible for disability or

supplemental security income benefits.      42 U.S.C. § 423.

     AFFIRMED.